          Case 1:18-cv-01458-PLF Document 52 Filed 11/02/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

M.G.U, et al.                                         )
                                                      )
                                                      )
                       Plaintiffs,                    )       No. 1:18-cv-01458 (PLF)
                                                      )
v.                                                    )
                                                      )
KIRSTJEN NIELSEN, et al.,                             )
                                                      )
                       Defendants.                    )


           UNOPPOSED MOTION FOR EXTENSION OF TIME FOR
     DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT


       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants by and through their

undersigned counsel hereby move for a seven day extension, until November 9, 2018, of their

deadline to answer or otherwise respond to Plaintiffs’ Complaint. Counsel for Defendants, Sarah

B. Fabian, communicated with counsel for Plaintiffs, Steven Herzog, by email, and Mr. Herzog

stated that Plaintiffs would not oppose Defendants’ request for an extension.

       This is Defendants’ first motion for an extension of time. Good cause exists to grant this

motion, as it is brought in good faith and is not brought for purposes of delay. Counsel for

Defendants was traveling for another case for much of the last two weeks, and has not had

sufficient time to consult with her clients and finalize Defendants’ motion to dismiss Plaintiffs’

Complaint by the current response date of November 2, 2018. Counsel therefore requests an

additional week to prepare and file a motion to dismiss to allow her time to consult with the

defendant agencies and prepare Defendants’ motion. No party will be prejudiced by this

extension, and all parties have consented to the relief requested.
         Case 1:18-cv-01458-PLF Document 52 Filed 11/02/18 Page 2 of 4



       WHEREFORE, based on the foregoing, the Defendants respectfully request that the

Court extend Defendants’ deadline to answer or otherwise respond to Plaintiffs’ Complaint until

November 9, 2018. A proposed order is attached.

Dated: November 2, 2018                    Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General
                                           WILLIAM C. PEACHEY
                                           Director
                                           WILLIAM C. SILVIS
                                           Assistant Director

                                      By: Sarah B. Fabian
                                          SARAH B. FABIAN
                                          Senior Litigation Counsel
                                          U.S. Department of Justice
                                          Office of Immigration Litigation
                                          District Court Section
                                          Box 868, Ben Franklin Station
                                          Washington, DC 20442
                                          Telephone: (202) 532-4824
                                          Fax: (202) 616-8962
                                          E-mail: Sarah.B.Fabian@usdoj.gov

                                                   and

                                           JESSIE K. LIU, D.C. Bar #472845
                                           United States Attorney
                                           DANIEL F. VAN HORN
                                           D.C. BAR # 924092
                                           Civil Chief

                                           JEREMY S. SIMON, D.C. BAR #447956
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2528
                                           Jeremy.simon@usdoj.gov

                                           Counsel for Defendants




                                             -2-
         Case 1:18-cv-01458-PLF Document 52 Filed 11/02/18 Page 3 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

M.G.U, et al.                                    )
                                                 )
                                                 )
                    Plaintiffs,                  )      No. 1:18-cv-01458 (PLF)
                                                 )
v.                                               )
                                                 )
KIRSTJEN NIELSEN, et al.,                        )
                                                 )
                    Defendants.                  )



                                  [PROPOSED] ORDER

        UPON    CONSIDERATION        of   Defendants’   UNOPPOSED        MOTION       FOR

EXTENSION OF TIME FOR DEFENDANTS TO ANSWER OR OTHERWISE

RESPOND TO COMPLAINT, and for good cause shown, it is hereby

        ORDERED that Defendants’ motion be, and hereby is, GRANTED, Defendants’

deadline to answer or otherwise respond to Plaintiffs’ Complaint is extended to November 9,

2018.

        SO ORDERED.



________________                                 ____________________________
Date                                             PAUL L. FRIEDMAN
                                                 United States District Judge




                                           -3-
         Case 1:18-cv-01458-PLF Document 52 Filed 11/02/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November 2018, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, which will automatically serve

all counsel of record with a copy of said document.

                                             _/s/ Sarah B. Fabian
                                             SARAH B. FABIAN
                                             Senior Litigation Counsel
                                             U.S. Department of Justice




                                              -4-
